     Case: 3:20-cv-00038-DMB-JMV Doc #: 55 Filed: 03/04/21 1 of 1 PageID #: 651




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION

BLACKBURN LAW FIRM, PLLC, et al.                                             PLAINTIFFS

V.                                                             NO. 3:20-CV-38-DMB-JMV

ALLIED WORLD INSURANCE
COMPANY                                                                      DEFENDANT


                                   FINAL JUDGMENT

       In accordance with this Court’s order issued March 3, 2021, the claims against Allied

World Insurance Company are DISMISSED with prejudice.

       SO ORDERED, this 4th day of March, 2021.

                                                 /s/Debra M. Brown
                                                 UNITED STATES DISTRICT JUDGE
